Herbert, J.,
concurring in paragraphs one, two and four of the syllabus, and in the judgment.
I agree with the majority that R, C. 3107.06(D), as it is now constituted, “does not impair the jurisdiction of the Probate Court.” However, I am not convinced of the correctness of the majority’s conclusion that the General Assembly is without the power to so impair that jurisdiction. Were proper standards legislatively established for the granting or withholding of agency consent, it would seem that, constitutionally, the General Assembly could indeed name such consent as a prerequisite to the granting of a final or interlocutory order of adoption. Section 4 of Article IV, Constitution of Ohio.
I would have also preferred that the majority opinion point out our recognition of the critically important passage of approximately two years since Antoinette has been living with the Averys. Appellate courts, including this one, should be concerned with the passage of many months in custody and adoption cases involving very young children. Busy as we are with settling questions of law, immense harm can be done to such children by moving them from “parents” to “parents” after they have formed deep and lasting bonds of trust and affection in one household or another. Hence, in the case at bar, I would *156reqt¿re that the best interests of this little gill be carefully reexamined by the trial conrt, in light of the passage of time since its original finding. As we have determined, that conrt was correct in its jurisdictional decision of December 1972. Bnt I do not take onr announcement today to mean that that judgment either must or should now be carried out, irrespective of what is currently in Antoinette’s best interests.
Steen, J., concurs in the foregoing concurring opinion.